                                                                                         d
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

    IN RE: CHRISTIAN D. CHESSON            CIVIL ACTION NO. 5:18-MC-00032

                                           CHIEF JUDGE HICKS

                                           MAGISTRATE JUDGE PEREZ-MONTES



                               MEMORANDUM ORDER

        This disciplinary matter arises from a complaint for sanctions filed by the

United States Trustee (the “Trustee”) against Christian D. Chesson (“Chesson”) and

Christian D. Chesson, APLC, in the United States Bankruptcy Court for the Western

District of Louisiana. See Henry G. Hobbs, Jr., Office of the U.S. Trustee v. Christian

D. Chesson & Christian D. Chesson, APLC, Docket No. 16-MP-00201. The Trustee

alleged that, in at least 11 Chapter 13 bankruptcy proceedings pending before the

Lake Charles Division between July 2014 and April 2016, Chesson and members of

his staff impersonated Chapter 13 debtors during mandatory online credit counseling

briefings, and subsequently filed false credit counseling verifications. According to

the Trustee, Chesson’s conduct rendered the actual debtors ineligible under the

Bankruptcy Code, a fact fraudulently concealed from the Court.

        The Trustee’s complaint was assigned to United States Bankruptcy Judge

Robert Summerhays 1 for disposition. Judge Summerhays held a trial on the merits




1Judge Summerhays has since been confirmed as a United States District Judge of the Western
District of Louisiana.

                                            1
on October 27 and October 30, 2017. Both parties filed post-trial briefs. On August

29, 2018, Judge Summerhays issued a Judgment (Doc. 1) with Reasons for Decision

(Doc. 1-1), in favor of the Trustee. Specifically, Judge Summerhays ordered that,

under Local Rule 83.2.10, Chesson: (1) disgorge all fees and expenses identified in the

Trustee’s complaint; (2) pay a civil penalty of $5,000; (3) comply with a remediation

plan approved by the Trustee, or, if the Trustee objected without resolution, ruled

upon by the Court; (4) be suspended from practice before the United States

Bankruptcy Court for the Western District of Louisiana for 90 days; and (5) be

referred to the United States District Court for the Western District of Louisiana for

further disciplinary action.

      Chief Judge S. Maurice Hicks, Jr. referred this matter to the undersigned for

report and recommendation (Doc. 2). In accordance with Chief Judge Hicks’s Order,

as well as Local Rule 83.2.10;

      IT IS ORDERED that, on or before December 17, 2018, Chesson shall file a

brief in response to the Judgment (Doc. 1) and Referral Order (Doc. 2). The brief shall

comply with LR 7.8, and may reference attached exhibits. The brief shall set forth

proposed findings of fact, any pertinent legal authority, any suggested alternative

sanctions, and any other information in mitigation of the sanctions recommended in

the Judgment or other sanctions.

      IT IS FURTHER ORDERED that, on January 29, 2019 at 9:00 a.m. in the

Third Floor Courtroom of the United States Courthouse, 515 Murray Street,

Alexandria, Louisiana, Chesson shall appear for an evidentiary hearing and show



                                          2
cause why the sanctions recommended in the Judgment, or other sanctions, should

not be imposed. During this hearing, counsel for Chesson may make any arguments,

and Chesson may present any documentary and testimonial evidence, relevant to

Chesson’s position regarding the sanctions recommended in the Judgment or other

sanctions.

      IT IS FURTHER ORDERED that, on or before January 22, 2019, Chesson shall

file into the record a list of all witnesses and exhibits he intends to offer at the

evidentiary hearing.    The witness list shall contain the name, address, and

summarized anticipated testimony of each witness Chesson intends to call at the

hearing. The exhibit list shall contain a description of each document or item of

evidence Chesson intends to offer during the hearing. Actual documentary exhibits

need not be filed into the record, but must be provided to the chambers of the

undersigned by January 22, 2019. Any witness or exhibit not listed as instructed

above will be excluded from the hearing.

      IT IS FURTHER ORDERED THAT, on or before January 22, 2019, Chesson

may, at his option, consent to all sanctions recommended in the Judgment by: (1)

submitting to the chambers of the undersigned a written and signed consent to all

sanctions recommended in the Judgment; (2) withdrawing from all cases pending in

the Bankruptcy Court of the Western District of Louisiana, if he has not already done

so; and (3) filing a Notice of Compliance into the record of this proceeding confirming

his completion of the foregoing instructions. If Chesson consents to all sanctions

recommended in the Judgment, the undersigned may pretermit the evidentiary



                                           3
hearing, and may recommend that the sanctions recommended in the Judgment be

imposed without additional proceedings.

      THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this

_______
  18th day of October, 2018.

                                              ______________________________
                                              Joseph H.L. Perez-Montes
                                              United States Magistrate Judge




                                          4
